  Case 19-29460       Doc 31     Filed 12/16/20 Entered 12/16/20 10:57:39           Desc Main
                                   Document     Page 1 of 4



                    IN IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                         )   BANKRUPTCY CASE
                                                )
 PATRICIA LOPEZ,                                )   NO.: 19-29460-CAD
                                                )
        Debtor.                                 )   CHAPTER 13
                                                )
                                                )   JUDGE: CAROL A. DOYLE
                                                )

           NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER’S NOTICE OF
  DEBTORS’ REQUEST FOR FORBEARANCE EXTENSION DUE TO THE COVID-
                          19 PANDEMIC


       COMES NOW Nationstar Mortgage LLC d/b/a Mr. Cooper (“Creditor”)d/b/a Mr. Cooper

(“Creditor”), by and through undersigned counsel, and hereby submits this Notice of the Debtor’s

request for mortgage payment forbearance based upon a material financial hardship caused by the

COVID-19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of six (6) months

and has elected to not tender post-petition payments to Creditor that would come due on the

mortgage starting April 1, 2020 through September 1, 2020 (hereinafter the “Forbearance Period).

Debtor has contacted Creditor seeking additional time to forbear mortgage payments. Creditor

has granted the Debtor’s forbearance request for a total of 12 months, starting April 1, 2020

through March 1, 2021.

       Creditor, at this time, does not waive any rights to collect the payments that come due

during the Forbearance Period. Per the request, Debtor will resume post-petition payments

beginning April 1, 2021. Further, Debtor will be required to cure the delinquency (hereinafter

“Forbearance Arrears”) created by the Forbearance Period. If the Debtor desires to modify the
  Case 19-29460        Doc 31     Filed 12/16/20 Entered 12/16/20 10:57:39              Desc Main
                                    Document     Page 2 of 4



length of the forbearance period or make arrangements to care for the forbearance period arrears,

Creditor asks that the Debtor or Counsel for the Debtor make those requests through undersigned

counsel

       Creditor has retained undersigned counsel to seek an agreement with Debtor regarding the

cure of the Forbearance Arrears and submit that agreement to the Court for approval. If Debtor

fails to provide for curing the Forbearance Arrears in full, Creditor reserves it rights to seek relief

from the automatic stay upon expiration of the Forbearance Period.




                                               Respectfully Submitted,

                                                  /s/ Dana O’Brien
                                                  IL Bar No. 6256415
                                                  Attorney for Creditor
                                                  McCalla Raymer Leibert Pierce, LLC
                                                  1544 Old Alabama Road
                                                  Roswell, GA 30076
                                                  (678) 281-6444
                                                  dana.obrien@mccalla.com
 Case 19-29460       Doc 31     Filed 12/16/20 Entered 12/16/20 10:57:39           Desc Main
                                  Document     Page 3 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 PATRICIA LOPEZ,                               )   NO.: 19-29460-CAD
                                               )
       Debtor.                                 )   CHAPTER 13
                                               )
                                               )   JUDGE: CAROL A. DOYLE
                                               )


                               CERTIFICATE OF SERVICE

TO: SEE ATTACHED ADDRESSES

                                      CERTIFICATION

I, the undersigned Attorney, Certify that I served a copy of this Order to the Addresses attached
 by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 N. Dearborn
Suite 1200, Chicago, IL 60602 at 5:00 P.M. on December 16, 2020 with proper postage prepaid.

                                                     McCalla Raymer Leibert Pierce,
                                                     LLC
                                                     /s/ Dana O’Brien
                                                      Dana O’Brien
                                                     ARDC# 6256415
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     (312) 346-9088

File No. CENTX-17-04115-2
 Case 19-29460         Doc 31   Filed 12/16/20 Entered 12/16/20 10:57:39      Desc Main
                                  Document     Page 4 of 4



                                     SERVICE LIST

To Trustee:                                            by Electronic Notice through ECF
M O Marshall
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
312 294-5900


To Debtor:
Patricia Lopez                                         Served via U.S. Mail
4017 MAPLE AVE
Brookfield, IL 60513


To Attorney:                                           by Electronic Notice through ECF
David H Cutler
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076



McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
